t c summary opinion united_states tax_court david scott stewart and carla annette stewart petitioners v commissioner of internal revenue respondent docket no 10374-11s filed date david scott stewart pro_se mayer y silber and michael dancz for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure the issues for decision are whether petitioners must recognize cancellation of indebtedness coi income in and if so in what amount because we hold that petitioners did not have coi income in we need not and do not discuss the subsidiary issue background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioners resided in the state of illinois when the petition was filed on date david scott stewart petitioner incurred a credit card obligation to maryland bank national association mbna petitioner defaulted on his obligation to mbna at some time between date and date petitioner made no payments on the debt after the default mbna charged off the debt on date at some point between september unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and date nco portfolio management inc nco acquired petitioner’s defaulted account from mbna on date portfolio recovery associates llc pra acquired petitioner’s defaulted account from nco although aware that a state statute_of_limitations period for commencing collection activity in regard to the debt had expired on date pra began making automated attempts to collect payments from petitioner on date pra received a letter from petitioner letter that demanded pra cease its automated collection activities once pra received the letter the company stopped its automated attempts at collection and took no other collection-related action pra subsequently issued to petitioner a form c cancellation of debt which reported dollar_figure in coi income for the taxable_year petitioners timely filed a joint federal_income_tax return for but did not include the purported coi income on the return in a notice_of_deficiency respondent increased petitioners’ income by the amount reported on the form 1099-c petitioners subsequently filed a timely petition with this court to contest the deficiency determined by respondent discussion2 a burden of production pursuant to sec_6201 if an information_return such as a form 1099-c serves as the basis for the determination_of_a_deficiency the burden of production may shift to the commissioner del monico v commissioner tcmemo_2004_ sec_6201 provides that in any court_proceeding if a taxpayer asserts a reasonable dispute with respect to the income reported on an information_return and the taxpayer has fully cooperated with the commissioner then the commissioner has the burden of producing reasonable and probative information in addition to such information_return id petitioners raise a reasonable dispute with respect to the accuracy of the information_return petitioners contend that the indebtedness at issue in this case was actually discharged long before petitioners further contend that the amount of income reported on the form 1099-c is incorrect there is no evidence in the record to suggest that petitioners failed to cooperate with respondent thus under sec_6201 the burden is on respondent to produce reasonable and given the record as well as our discussion infra we decide this case without regard to the burden_of_proof petitioner does not deny that he incurred a credit card obligation to mbna probative information concerning the information_return issued by pra as well as the deficiency in this case see id see also kleber v commissioner tcmemo_2011_233 respondent provided account reports from pra in order to satisfy his burden of production the account reports include the date pra acquired petitioner’s defaulted account the original account balance received by pra and a timeline of pra’s automated collection activity therefore we hold that the information provided by respondent concerning the information_return is sufficient to satisfy his burden of production under sec_6201 b cancellation_of_indebtedness_income the term gross_income is defined in the internal_revenue_code as all income from whatever source derived sec_61 it includes income from the discharge_of_indebtedness commonly referred to as coi income sec_61 the rationale of this principle is that the cancellation of indebtedness provides the debtor with an economic benefit that is equivalent to income see 284_us_1 216_f3d_537 aff’g tcmemo_1998_196 see also sec_108 the question as to the year for which a taxpayer realized coi income is one of fact to be determined based on the evidence see 41_tc_44 callan court co v commissioner tcmemo_1965_261 a debt is deemed discharged the moment it becomes clear that such debt will never be repaid 88_tc_435 determining when that moment occurs requires a practical assessment of the facts and circumstances with respect to the likelihood of repayment id any ‘identifiable event’ which fixes the loss with certainty may be taken into consideration id citing 274_us_398 cf sec_1_6050p-1 iv income_tax regs providing an exclusive list of eight identifiable events under which debt is discharged for information reporting purposes including the expiration of a 36-month nonpayment testing_period we have acknowledged that it is often impossible to find only one event that clearly establishes the moment at which a debt is discharged such as pinpointing the moment when property has been abandoned see cozzi v commissioner t c pincite instead there can be a series of identifiable events any one of which could reasonably indicate that a debt has been discharged id accordingly we address below the identifiable events that inform our decision expiration of a 36-month nonpayment testing_period we have held that a rebuttable_presumption arises that an identifiable_event occurred in a calendar_year if during a testing_period ending at the close of such year the creditor has received no payments from the debtor kleber v commissioner tcmemo_2011_233 citing sec_1_6050p-1 income_tax regs the testing_period for this rebuttable_presumption is generally months id the presumption that an identifiable_event has occurred upon expiration of the 36-month nonpayment testing_period may be rebutted in two specific ways id first the presumption may be rebutted if the creditor or a third-party collection agency on behalf of the creditor has engaged in significant bona_fide collection activity at any time during the 12-month_period ending at the close of the calendar_year id ministerial collection action such as automated mailing however does not constitute significant bona_fide collection activity for purposes of rebutting the presumption that an identifiable_event has occurred id citing sec_1 6050p- b iv a income_tax regs second the presumption may be rebutted if facts and circumstances existing as of january of the calendar_year following expiration of the month period indicate that the indebtedness has not been discharged sec_1_6050p-1 income_tax regs those facts and circumstances include the sale or packaging for sale of the indebtedness by the creditor kleber v commissioner tcmemo_2011_233 citing sec_1_6050p-1 income_tax regs petitioner defaulted on his credit card account with mbna sometime after date on date mbna charged off petitioner’s debt petitioner made no payments on the defaulted account after the chargeoff thus we find on the basis of the record that the 36-month nonpayment testing_period expired in accordingly a rebuttable_presumption exists that an identifiable_event indicating that the debt was discharged occurred in that year see id there is no evidence that mbna nco or pra engaged in significant bona_fide collection activity at any time after mbna charged off petitioner’s debt in id although pra engaged in automated collection activity for approximately two months after the company acquired petitioner’s defaulted account these ministerial actions do not constitute significant bona_fide collection the parties stipulate that petitioner defaulted on the debt sometime between date and date although petitioner contends that the discharge_of_indebtedness occurred when mbna charged off his debt we have held that a mere bookkeeping entry by a creditor does not necessarily result in coi income at the time of such entry see 88_tc_435 activity see id moreover although the parties agree that nco acquired petitioner’s account from mbna sometime within the 11-year period from date to date there is no evidence to identify with precision when such transfer occurred the transfer of petitioner’s defaulted account could have occurred long after january of the calendar_year following expiration of the 36-month nonpayment period see sec_1_6050p-1 income_tax regs without specific evidence to the contrary it would appear that petitioner’s debt was discharged in when it was clear that the debt would not be repaid see kleber v commissioner tcmemo_2011_233 issuance of form 1099-c respondent contends that petitioner’s debt was discharged in when pra issued form 1099-c a decision by a creditor to discontinue collection activity may require that creditor to issue a form 1099-c sec_1 6050p- b i g income_tax regs the issuance of form 1099-c is indeed an identifiable_event but it is not dispositive of a discharged debt owens v commissioner tcmemo_2002_253 aff’d in part rev’d in part and remanded 67_fedappx_253 5th cir pra was aware that a state statute_of_limitations period with respect to collection on petitioner’s defaulted account expired in date it appears from the record that pra attempted to revive the defaulted account in an attempt to coerce petitioner using automated mailing and automated telephone calls to make voluntary payments to pra despite over a decade of nonpayment and an expired limitations_period when pra received petitioner’s letter the company immediately stopped its automated collection activity and issued form 1099-c we are not persuaded however that the decision by pra to cease its automated collection activity and issue a form 1099-c in was the first identifiable_event indicating that petitioner’s debt would never have to be repaid in general a state statute_of_limitations does not extinguish an underlying debt obligation but simply provides an affirmative defense to an action by the creditor miller trust v commissioner 76_tc_191 although under some circumstances the expiration of a state statute_of_limitations period can serve as an identifiable_event it is not conclusive as to when a debt has been discharged see 430_f2d_152 7th cir holding that although a state statute_of_limitations period expired in an earlier year coi income was realized by the debtor only after the canceled debt was recorded in the debtor’s books miller trust v commissioner t c pincite state statutes limiting the time within which a creditor may bring an action against a debtor to recover the debt while of evidentiary value are not necessarily controlling this may be particularly true when a debtor’s affirmative statute_of_limitations defense has yet to be upheld in a final judgment or decision of a judicial proceeding and the period for appealing the judgment or decision has not yet expired see sec_1 6050p- b ii income_tax regs petitioner was unable to provide evidence that any coi income was reported in an earlier year income realized by a taxpayer in an earlier year however is not deemed realized in some later year simply because there is no evidence that the income was reported in an earlier year see policy holders continued therefore on the basis of the record and after a practical assessment of the facts and circumstances surrounding the likelihood of repayment we hold that petitioners did not have any coi income from pra in see kleber v commissioner tcmemo_2011_233 conclusion we have considered all of the arguments advanced by respondent and to the extent not addressed herein we conclude that those arguments are irrelevant moot or meritless to give effect to the foregoing decision will be entered for petitioners continued agency inc v commissioner 41_tc_44 see also sec_108 providing several circumstances under which coi income may be excluded from gross_income
